663 S.E.2d 432 (2008)
STATE of North Carolina
v.
Amos Patrick KELSO.
No. 18P08.
Supreme Court of North Carolina.
June 11, 2008.
Anne M. Middleton, Assistant Attorney General, Jerry Wilson, District Attorney, for State of NC.
Russell J. Hollers, Durham, for Kelso.
Prior report: ___ N.C.App. ___, 654 S.E.2d 28.

ORDER
Upon consideration of the petition filed on the 16th day of January 2008 by State of NC in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 11th day of June 2008."